 1   RAYMOND J. MARKOVICH, ESQ.
     Pro Hac Vice
 2   USMAN SHAIKH LAW GROUP
 3   aka U.S. LAW GROUP
     427 N. Canon Drive, Suite 206
 4   Beverly Hills, CA 90210
 5   Tel: 212-634-4545
     Fax: 212-634-4546
 6   Email: ray@uslawgroupinc.com
 7
     Attorneys for Ralph T. Reilly
 8
 9
10                            UNITED STATES DISTRICT COURT
11
                               FOR THE DISTRICT OF ARIZONA
12
     Ralph T. Reilly, an individual,             Case No.: 2:18-cv-03775-PHX-MTL
13
14                               Plaintiff,      Honorable Michael T. Liburdi
15          vs.
16                                               NOTICE OF SERVICE OF
     Steve Wozniak, an individual; Woz U         AMENDED NOTICE OF
17   Education, LLC, an Arizona limited          DEPOSITION OF STEVE WOZNIAK
18   liability company; Wozu Education
     Holdings, LLC, a Delaware limited
19   liability company; Southern Careers
20   Institute, Inc., a Texas corporation,

21                         Defendants
     ___________________________________
22
23
            Plaintiff hereby provides notice that on June 8, 2020, after an agreement was
24
     reached between counsel by email concerning the deposition of Steve Wozniak, he has
25
     served upon the Defendants by email the attached AMENDED NOTICE OF
26
     DEPOSITION       OF    STEVE      WOZNIAK     addressed   to   Aaron   M.   Finter   at
27
     aaron@srflawfirm.com.
28


                           NOTICE OF SERVICE OF AMENDED
                       NOTICE OF DEPOSITION OF STEVE WOZNIAK
 1   Dated: June 8, 2020              U.S. LAW GROUP

 2                                    /s/ Raymond J. Markovich
 3                                    Raymond J. Markovich, Esq.
                                      Attorneys for Plaintiff
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        2
                          NOTICE OF SERVICE OF AMENDED
                      NOTICE OF DEPOSITION OF STEVE WOZNIAK
 1   RAYMOND J. MARKOVICH, ESQ.
     Pro Hac Vice
 2   USMAN SHAIKH LAW GROUP
 3   aka U.S. LAW GROUP
     427 N. Canon Drive, Suite 206
 4   Beverly Hills, CA 90210
 5   Tel: 212-634-4545
     Fax: 212-634-4546
 6   Email: ray@uslawgroupinc.com
 7
     Attorneys for Ralph T. Reilly
 8
 9
                              UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11
12   Ralph T. Reilly, an individual,             Case No.: 2:18-cv-03775-PHX-MTL
13
                                 Plaintiff,      Honorable Michael T. Liburdi
14
            vs.
15                                               AMENDED NOTICE OF
16   Steve Wozniak, an individual; Woz U         DEPOSITION OF STEVE WOZNIAK
     Education, LLC, an Arizona limited
17   liability company; Woz U Education
18   Holdings, LLC, a Delaware limited
     liability company; Southern Careers
19   Institute, Inc., a Texas corporation,
20
                                 Defendants
21
22   __________________________________

23
            PLEASE TAKE NOTICE that pursuant to Rules 26 and 30 of the Federal Rules of
24
     Civil Procedure (“FRCP”), Plaintiff Ralph T. Reilly (“Plaintiff”), by and through his
25
     undersigned attorneys, will take the oral deposition of Defendant Steve Wozniak
26
     (“Wozniak”) concerning: (1) the allegations and/or matters raised in Plaintiff’s Complaint
27
     and/or Defendants’ Answers in this Action, (2) any and all communications between
28


                  AMENDED NOTICE OF DEPOSITION OF STEVE WOZNIAK
 1   Plaintiff and Wozniak and (3) any and all documents produced in discovery in this

 2   Action, before a Certified Court Reporter beginning at 9:00 A.M. (MST), on Tuesday,

 3   June 9, 2020 by video conference. The address for Wozniak is through the Defendants'

 4   counsel Aaron M. Finter, Schern Richardson Finter, PLC, 1640 S. Stapley Drive, Suite
 5   132, Mesa, Arizona 85204.
 6         Pursuant to FRCP 34, Wozniak must also bring to the deposition the documents,
 7   electronically stored information, or objects specified on Exhibit A which is attached
 8   hereto and incorporated herein, and must permit inspection, copying, testing, and/or
 9   sampling of such documents, electronically stored information, or objects.
10
     West Hollywood, California
11   Dated: June 8, 2020
12                                               USMAN SHAIKH LAW GROUP
13
                                                 /s/ Raymond J. Markovich
14                                               Raymond J. Markovich, Esq.
15                                               Attorneys for Plaintiff

16
17
18
19
20
21
22
23
24
25
26
27
28

                                      2
                AMENDED NOTICE OF DEPOSITION OF STEVE WOZNIAK
 1                                          EXHIBIT A

 2                                REQUEST FOR PRODUCTION
 3
               Please produce for inspection by Reilly’s counsel the following documents:
 4
 5             1.    All contracts and correspondence in writing or otherwise embodied or in

 6   a Document between Wozniak and any of the Defendants.
 7
               2.    All correspondence in writing or otherwise embodied or in a Document
 8
     between Wozniak and Plaintiff.
 9
10             3.    All Documents embodying or reflecting the curricular or academic or
11   vocational training offered to students or prospective enrollees of Woz U.
12
               4.    All   Documents     transmitted   by   Wozniak    to   any   Defendants
13
14   communicating any proposed curricula, academics or vocational training offered to
15   students or other prospective enrollees of Woz U.
16
               5.    All Documents related to each material allegation in the Complaint and
17
18   any special or affirmative defense(s) that you may have to each material allegation.

19             6.    All Documents identified by you for introduction into evidence in this
20
     action.
21
               7.    All Documents evidencing any and all monies paid to Wozniak by any
22
23   of the Defendants.
24
25
26
27
28

                                          3
                    AMENDED NOTICE OF DEPOSITION OF STEVE WOZNIAK
